Edward M. O’Gorman, J.
Petitioners have brought an article 78 proceeding to reverse the determination of the respondent that petitioner and the class she seeks to represent were participants in an illegal strike. Petitioner was a member of a group of employees at the time of the strike who received benefits from the Orange County Employment and Training Administartion, which is a separate agency of the county government and is Federally funded.
It is alleged that this class of employees is not covered by section 210 of the Civil Service Law, and thus should not be subject to the penalties provided therein.
Once eligibility for the CETA program is established, the employees working for the County of Orange in this program are subject to all State laws, rules and regulations, and to the direction of their immediate supervisor and officials of the County of Orange in all matters except in those areas where said laws, rules, regulations or direction are inconsistent with Federal law. The petitioners are therefore subject to the provisions of section 210.
The application to treat this proceeding as a class action is *1003denied. There is no common question of fact in their cases other than their participation in the CETA program.
The affidavit filed by Bonnallie Mennella in opposition to the respondent’s initial determination indicates that because of her CETA status, she was not aware of the implications of her absence or of her duty to cross the picket lines. Respondent is directed to serve his answer herein within 10 days.
Submit judgment.